Dear Mr. Andrews:
This is in answer to your opinion request asking whether the county clerk of a third class county is required to charge a $3.00 fee for sealing or filing of documents relating to campaign disclosure laws.
We enclose Opinion No. 182, rendered October 16, 1979, and Opinion No. 183, rendered November 20, 1979, both opinions being issued to James C. Kirkpatrick.
I believe that these opinions will answer the question contained in your opinion request.
Very truly yours,
                                  JOHN ASHCROFT Attorney General
Enclosures Att'y Gen. Op. No. 182, Kirkpatrick, 10/16/79 Att'y Gen. Op. No. 183, Kirkpatrick, 11/20/79